IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 12, 2007
                                No. 06-51482
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ANDRES ALARCON-TAPIA, also known as Andres Alarcon

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 3:97-CR-269-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Andres Alarcon-Tapia has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967).    Alarcon-Tapia has filed a response.        The record is
insufficiently developed to allow consideration at this time of Alarcon-Tapia’s
claims of ineffective assistance of counsel. See United States v. Cantwell, 470
F.3d 1087, 1091 (5th Cir. 2006). Alarcon-Tapia’s requests for an evidentiary



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51482

hearing, for new counsel, for a new trial, and to file a supplemental response to
counsel’s motion are DENIED. Our independent review of the record, counsel’s
brief, and Alarcon-Tapia’s response discloses no nonfrivolous issue for appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH
CIR. R. 42.2.




                                       2